1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed September 28, 2021. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.

3.	Claims 1-10, and 21-30 (Renumbered 1-20) are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar is cited for teaching automatic discovery and retrieveal of interoperable applications. Singh et al is cited for teaching ZapDroid: managing infrequently used applications on smartphones.  

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“determining a correspondence between the anticipated user activity and the website, wherein the website provides a feature set corresponding to the anticipated user activity and a downloadable application program to be automatically installed at the user device;
 identifying content of the website; 
setting, based on the identified content of the website, a predefined time period for detecting a user interaction with the downloadable application program; 
at the user device, automatically retrieving and installing the downloadable application program; and 
the predefined time period, automatically uninstalling the downloadable application program from the user device." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“determine a correspondence between the anticipated user activity and the website, wherein the website provides a feature set corresponding to the anticipated user activity and a downloadable application program to be automatically installed at the user device; 
identify content of the website; 
set, based on the identified content of the website, a predefined time period for detecting a user interaction with the downloadable application program; and 
automatically retrieve and install the downloadable application program and in response to detecting absence of user interaction with the downloadable application program on the user device within [[a]] the predefined time period, automatically uninstall the downloadable application program from the user device.”
as recited in independent claim 21.
In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1 or 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192